Citation Nr: 1138203	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence was received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In May 2010, the Board, among other things, remanded the issue on appeal for additional development.

The issue timeliness of appeal for a denial of reopening a service connection claim for hearing loss appear to be contested by the Veteran, but has not been developed as an appeal issue by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in its May 2010 remand the Board instructed the AMC as the agency of original jurisdiction (AOJ) to determine if a timely notice of disagreement had been submitted from a January 2009 rating which denied reopening a service connection hearing loss claim and, if not, to adjudicate the inextricably intertwined issue to reopen.  The subsequent record shows the AMC found a timely notice of disagreement had not been submitted as to this issue; however, in correspondence dated in April 2011 the AMC referred the issue as to a new request for reopening to the "Regional Office of Jurisdiction."  There is no indication that any action was taken as to this matter nor that the underlying issue has, to date, been otherwise adjudicated.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA must consider all issues reasonably inferred from the evidence of record.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992); aff'd in relevant part, Douglas v. Derwinski, 2 Vet. App. 435 (1992) (en banc).  An issue that is so inextricably intertwined with the issue on appeal for reasons of judicial economy must be addressed prior to appellate review.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc); see also, August 2009 VA otolaryngology note (assessment that the Veteran had tinnitus secondary to high-tone sensorineural hearing loss).  

The Board finds the specific development now required in this case is the proper adjudication of an inextricably intertwined issue concerning a service connection claim for hearing loss by an appropriate VA entity as the agency of original jurisdiction.  This action must be taken as requested prior to Board review.  All efforts to complete the requested development must be documented in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must ensure that appropriate efforts are taken to adequately develop and adjudicate the Veteran's request to reopen his hearing loss claim by an appropriate VA entity as the agency of original jurisdiction.  The Veteran and his representative should be notified of the determination and advised that additional action is required to perfect an appeal of any adverse decision for Board review.  

2.  After completion of the above and any additional development deemed necessary, the AMC should review the issue remaining on appeal and readjudicate the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  All applicable laws and regulations should be considered to include the applicable laws and regulations governing secondary service connection, if appropriate.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

